DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed August 17, 2020.
	Claims 1-20 are pending.  Claim 4 was amended.  Claims 8-20 are new.  Claims 1, 8 and 15 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on January 25, 2021.  These IDSs have been considered.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites “the common node” and seems that it should be --the common gate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2007/0014184; hereinafter “Lee”).
	Regarding independent claim 1, Lee discloses an apparatus (Fig. 4 shows a portion of a memory cell array that is shown in Figure 1) comprising:
	a first memory cell string (Fig. 1: first memory cell string coupled to BL0);
	a second memory cell string (Fig. 1: second memory cell string coupled to BL1);
	a first group of conductive lines to access the first and second memory cell strings (Fig. 1: BL0-BLn-1);
	a second group of conductive lines (Fig. 1: WL0-WL15);
	a group of transistors (Fig. 1: M0-M15), each transistor of the group of transistors coupled between a respective conductive line of the first group of conductive lines (Fig. 1: BL0-BLn-1) and a respective conductive line of the second group of conductive lines (Fig. 1: WL0-WL15), the group of transistors having a common gate (Fig. 4 shows transistors HV1-HV34 comprising a gate coupled in common to access the group of transistors M0-M15); and
	a circuit (Fig. 4: circuit comprising transistors HV1-HV34, 301-307 and transistor coupled to SSGND) including:
	a first transistor (Fig. 4: 305) and a second transistor (Fig. 4: 306) coupled in series between a first node (Fig. 4: N6) and a second node (Fig. 4: N4), the first (Fig. 4: 305 having a gate couple to N4); and
	a third transistor coupled between the second node and the common gate (Fig. 4: 304 having a connection between N4 and transistors HV1-HV34 having gates commonly connected).
	Regarding claim 2, Lee discloses a fourth transistor (Fig. 4: HV3) coupled between a third node and a fourth node (Fig. 4: HV3 having a connection between N5 and N3), the fourth transistor including a gate coupled to the common gate (Fig. 4: HV3 having a gate couple in common with HV1, HV2 and HV4-HV34); and
	a capacitor (Fig. 4: 307, “capacitance of a channel,” see page 3, par. 0040) coupled between the common gate (Fig. 4 shows transistors HV1-HV34 comprising a gate coupled in common to access the group of transistors M0-M15) and the fourth node (Fig. 4: N3).
	Regarding claim 3, Lee discloses a fourth transistor (Fig. 4: HV3) coupled between the second node (Fig. 4: N4) and a third node (Fig. 4: N5), the fourth transistor including a gate to receive a supply voltage of a memory device that includes the first and second memory cell strings (Fig. 4: HV3 comprises a gate that receive a voltage, see page 3, par. 0041).
	Regarding claim 4, Lee discloses the first node is to receive a first voltage during an operation of storing information in at least one memory cell among the first and second memory cell strings (Fig. 4: VPP through 305), and the first voltage includes a first value greater than a value of a supply voltage of a memory device that (Fig. 4: VPP (“22V-25V,” see page 3, par. 0042) greater than VDD (“3.3V,” see page 3, par. 0037)); and
	the third transistor (Fig. 4: 304) includes a gate coupled to a third node (Fig. 4: gate of 304 is couple to N5 by capacitive coupling) to receive a second voltage during the operation (N4 becomes 20V, see page 3, par. 0040), and the second voltage includes a second value greater than the value of the supply voltage (20V is greater than VDD (“3.3V,” see page 3, par. 0037)).
	Regarding claim 5, Lee discloses wherein the first value is greater than the second value (22V-25V is greater than 20V).
	Regarding claim 6, Lee discloses wherein the first node is to receive a first voltage during an operation of storing information in at least one memory cell of the first and second memory cell strings (the high voltage VPP may be 20V, see page , par. 0035), and the first voltage includes a first value greater than a value of a supply voltage of a memory device that includes the first and second memory cell strings (if VPP is 20V, 20V is greater than VDD (“3.3V,” see page 3, par. 0037)); and
	the second group of conductive lines (Fig. 1: WL0-WL15) is to receive voltages during the operation (Fig. 4: WL0-WL15 receive voltages through S(0)-S(31), see page 3, par. 0041), and the first value is no greater than a highest value among values of the voltages received at the second group of conductive lines (20V is no greater than the 20V that is applied to S<1>, see page 3, par. 0041).
	Regarding claim 7, Lee discloses wherein each of the first and third transistors includes a depletion-mode transistor (Fig. 4: 304 and 305, see page 3, par. 0034).
Regarding independent claim 8, Lee discloses an apparatus (Fig. 4 shows a portion of a memory cell array that is shown in Figure 1) comprising:
	a first memory cell string (Fig. 1: first memory cell string coupled to BL0);
	a second memory cell string (Fig. 1: second memory cell string coupled to BL1);
	a first group of conductive lines to access the first and second memory cell strings (Fig. 1: BL0-BLn-1);
	a second group of conductive lines (Fig. 1: WL0-WL15);
	a group of transistors (Fig. 1: M0-M15), each transistor of the group of transistors coupled between a respective conductive line of the first group of conductive lines (Fig. 1: BL0-BLn-1) and a respective conductive line of the second group of conductive lines (Fig. 1: WL0-WL15), the group of transistors having a common gate (Fig. 4 shows transistors HV1-HV34 comprising a gate coupled in common to access the group of transistors M0-M15); and
	a circuit (Fig. 4: circuit comprising transistors HV1-HV34, 301-307 and transistor coupled to SSGND) including:
	a first transistor (Fig. 4: 305) and a second transistor (Fig. 4: 306) coupled in series between a first node (Fig. 4: N6) and a second node (Fig. 4: N4), the first transistor being a depletion mode transistor (see page 3, par. 0034) and including a gate coupled to the second node (Fig. 4: 305 having a gate couple to N4);
	a third transistor coupled between the second node and the common gate (Fig. 4: 304 having a connection between N4 and transistors HV1-HV34 having gates commonly connected), the third transistor being a depletion mode transistor (see page 3, par. 0034);
	a fourth transistor (Fig. 4: HV3) coupled between the second node (Fig. 4: N4) and a third node (Fig. 4: N5).
	Regarding claim 9, Lee discloses a fifth transistor (Fig. 4: HV32) coupled between a fourth node (Fig. 4: N3) and a fifth node (Fig. 4: S<30>), the fifth transistor including a gate coupled to the common gate (Fig. 4: HV32 having a gate couple in common with HV1-HV31 and HV33); and
	a capacitor (Fig. 4: 307, “capacitance of a channel,” see page 3, par. 0040) coupled between the common gate (Fig. 4 shows transistors HV1-HV34 comprising a gate coupled in common to access the group of transistors M0-M15) and the fourth node (Fig. 4: N3).
	Regarding claim 10, Lee discloses wherein the apparatus comprises a memory device (Fig. 1: memory array comprising memory cell strings couple to BL0-BLn-1), the first and second memory cell strings (Fig. 1: first and second memory cell strings coupled to BL0-BLn-1) are located over a substrate of the memory device (see page 1, par. 0007), at least a portion of each of the first, second, and third transistors is located in the substrate (Fig. 1: M0-M15), and the capacitor is located over the substrate (Fig. 4: 307, “capacitance of a channel,” see page 3, par. 0040).
	Regarding claim 11, Lee discloses wherein the first node is to receive a first voltage during an operation of storing information in at least one memory cell among the first and second memory cell strings (N6 can receive 1V, see page 3, par. 0037, and VPP that goes from 20V-25V, see page 2, par. 0021), and the first voltage includes a (N6 can receive 1V (see page 3, par. 0037) and VPP that goes from 20V-25V (see page 2, par. 0021) and the gate-source voltage of 306 is 0.8V, see page 3, par. 0038); and
	the common node is configured to have a second voltage during the operation, and the second voltage includes a second value greater than the first value (Fig. 4: HV3 comprises a gate that receive a voltage 15V, see page 3, par. 0041, 15V is greater than 1V).
	Regarding claim 12, Lee discloses wherein the third transistor includes a gate to receive a third voltage during the operation (Fig. 4: 304 having a gate that receive 3.3V and 1.8V), and the third voltage includes a third value less than the first value (3.3V/1.8V are less than 20V-25V).
	Regarding claim 13, Lee discloses wherein the third transistor includes a gate to receive a third voltage during the operation (Fig. 4: 304 having a gate that receive 3.3V and 1.8V), and the third voltage includes a third value less than the second value (3.3V/1.8V are less than 15V).
	Regarding claim 14, Lee discloses wherein the second group of conductive lines (Fig. 1: WL0-WL15) is to receive voltages during the operation (Fig. 4: WL0-WL15 receive voltages through S(0)-S(31), see page 3, par. 0041), and the first value is no greater than a highest value among values of the voltages received at the second group of conductive lines (For example: 1V/20V is no greater than the 20V that is applied to S<1>, see page 3, par. 0041).
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2007/0014184; hereinafter “Lee”) supported by Lue et al. (U.S. 2016/0049201; hereinafter “Lue”).	
Regarding independent claim 15, Lee discloses an apparatus (Fig. 4 shows a portion of a memory cell array that is shown in Figure 1) comprising:
	a first data line (Fig. 1: BL0) and a second data line (Fig. 1: BL1);
	a first memory cell string coupled to the first data line (Fig. 1: first memory cell string coupled to BL0);
	a second memory cell string coupled to the second data line (Fig. 1: second memory cell string coupled to BL1);
	a third memory cell string coupled to the first data line (Fig. 1: third memory cell string coupled to BL3 (not shown in Figure));
	a fourth memory cell string coupled to the second data line (Fig. 1: fourth memory cell string coupled to BLn-1);
	a first group of conductive lines to access the first and second memory cell strings (Fig. 1: SSL, GSL and CSL);
	a second group of conductive lines to access the third and fourth memory cell strings (Fig. 1: WL0-WL15);
	a third group of conductive lines (Fig. 1: lines that receives BLKWL, VSSL, S0-S15, VGSL and VCSL);
	a first group of transistors (Fig. 1: only shows an example of a single block of the memory device comprising a group of block selection transistors WN0-WN15, however the memory device can comprise multiple block and multiple group of block selection transistor to select the other blocks, see page 1, par. 0010, as supported by Lue’s Fig. 5), each transistor of the first group of transistors coupled between a respective conductive line of the first group of conductive lines (Fig. 1: SSL, GSL and CSL) and a respective conductive line of the third group of conductive lines (Fig. 1: lines that receives BLKWL, VSSL, S0-S15, VGSL and VCSL), the first group of transistors having a first common gate (Fig. 1: transistors WN0-WN15 comprises gates coupled in common); and
	a second group of transistors (Fig. 1: only shows an example of a single block of the memory device comprising a group of block selection transistors WN0-WN15, however the memory device can comprise multiple block and multiple group of block selection transistor to select the other blocks, see page , par. 0010, as supported by Lue’s Fig. 5), each transistor of the second group of transistors coupled between a respective conductive line of the second group of conductive lines (Fig. 1: WL0-WL15) and a respective conductive line of the third group of conductive lines (Fig. 1: lines that receives BLKWL, VSSL, S0-S15, VGSL and VCSL), the second group of transistors having a second common gate (Fig. 1: transistors WN0-WN15 comprises gates coupled in common);
	a first circuit coupled to the first common gate (Fig. 1: only shows an example of a single block of the memory device comprising a decoder couple to a group of block selection transistors WN0-WN15, however the memory device can comprise multiple blocks with multiple decoders and multiple group of blocks selection transistors to select the other blocks, see page 1, par. 0010, as supported by Lue’s Fig. 5); and
(Fig. 1: only shows an example of a single block of the memory device comprising a decoder couple to a group of block selection transistors WN0-WN15, however the memory device can comprise multiple blocks with multiple decoders and multiple group of blocks selection transistors to select the other blocks, see page 1, par. 0010, as supported by Lue’s Fig. 5), the second circuit including:
	a first transistor (Fig. 4: 305) and a second transistor (Fig. 4: 306) coupled in series between a first node (Fig. 4: N6) and a second node (Fig. 4: N4), the first transistor being a depletion mode transistor (see page 3, par. 0034) and including a gate coupled to the second node (Fig. 4: 305 having a gate couple to N4); and
	a third transistor coupled between the second node and the second common gate (Fig. 4: 304 having a connection between N4 and transistors HV1-HV34 having gates commonly connected), the third transistor being a depletion mode transistor (see page 3, par. 0034).
	Regarding claim 16, Lee discloses a fourth transistor (Fig. 4: HV3) coupled between a third node and a fourth node (Fig. 4: HV3 having a connection between N5 and N3), the fourth transistor including a gate coupled to the second common gate (Fig. 4: HV3 having a gate couple in common with HV1, HV2 and HV4-HV34); and
	a capacitor (Fig. 4: 307, “capacitance of a channel,” see page 3, par. 0040) coupled between the second common gate (Fig. 4 shows transistors HV1-HV34 comprising a gate coupled in common to access the group of transistors M0-M15) and the fourth node (Fig. 4: N3).
Regarding claim 17, Lee discloses a fifth transistor (Fig. 4: HV32) coupled between the second node (Fig. 4: N4) and a fifth node (Fig. 4: S<30>), transistor including a gate to receive a supply voltage (Fig. 4: HV3 comprises a gate that receive a voltage that is couple in common to HV32, see page 3, par. 0041).
	Regarding claim 18, Lee discloses a conductive line shared by the first, second, third, and fourth memory cell strings (Fig. 4: CSL).
	Regarding claim 19, Lee discloses wherein the first circuit is configured to turn one the first group of transistors, and the second circuit is configured to turn off the second group of transistors while the first group of transistors is turned on (Fig. 1: only shows an example of a single block of the memory device comprising a decoder couple to a group of block selection transistors WN0-WN15, however the memory device can comprise multiple blocks with multiple decoders and multiple group of blocks selection transistors (see page 1, par. 0010) to arbitrary select one block and the other block be inhibited, as supported by Lue’s Fig. 5: block 551 is selected and block 559 is inhibited by the groups of transistors within LWLD respectively).
	Regarding claim 20, Lee discloses wherein the second circuit is configured to turn on the second group of transistors, and the first circuit is configured to turn off the first group of transistors while the second group of turned on (Fig. 1: only shows an example of a single block of the memory device comprising a decoder couple to a group of block selection transistors WN0-WN15, however the memory device can comprise multiple blocks with multiple decoders and multiple group of blocks selection transistors (see page 1, par. 0010) to arbitrary select one block and the other block be inhibited, as supported by Lue’s Fig. 5: block 551 is selected and block 559 is inhibited by the groups of transistors within LWLD respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825